Citation Nr: 1808155	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  16-20 404	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating for ankylosing spondylitis of the cervical spine in excess of 20 percent prior to June 14, 2016.

2.  Entitlement to a disability rating for degenerative disc disease of the lumbosacral spine and fusion of the sacral-iliac joint in excess of 20 percent prior to June 14, 2016.

3.  Entitlement to a disability rating for degenerative joint disease of the right knee in excess of 10 percent prior to October 28, 2016 and in excess of 20 percent thereafter.

4.  Entitlement to a disability rating for degenerative joint disease of the left knee in excess of 10 percent prior to June 24, 2016, in excess of 20 percent thereafter and prior to October 28, 2016 and in excess of 30 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 24, 2016.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, the Veteran has withdrawn this appeal by way of a December 2017 statement and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


